DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant has not made any amendments to the claims.  Therefore, the examiner’s reasons for rejection stand, for the reasons as discussed in the art rejection below, and as well, the response to applicant’s arguments.  The following art rejection is the same rejection as stated in the previous art rejection, but is included herewith for ease of reference.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 1-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu(USPGPUB 2019/0016281) in view of McGinn et al(USPGPUB 2013/0106572).
  -- In considering claim 1, the claimed subject matter that is met by Liu includes:
	1) determining, by a control system configured to control one or more aspects of a vehicle associated with an authorized operator of the vehicle and from a device operated by the authorized operator remotely from the vehicle, that a third party is authorized to temporarily access at least a portion of the vehicle is met by the vehicle carried system, including control unit(see: figure 3) of the vehicle carried system, and wherein an owner of a vehicle sends control information to the control unit of the vehicle, so that a vehicle door may be opened so as to allow an authorized person to enter the vehicle(see: sec[0054]);
	2) configuring, by the control system and responsive to determining that the third party is authorized to temporarily access at least the portion of the vehicle, the vehicle to secure the temporary access by the third party to at least the portion of the vehicle is met by the owner determining that the person is authorized to enter the vehicle based on facial information, but only controlling access to a door of the vehicle, and not other functions(see: sec[0054]);
	3) providing, by the control system, responsive to securing the temporary access, and to the third party, the temporary access to at least the portion of the vehicle is met by the control unit opening the vehicle door, so as to allow the person to enter the vehicle.
	- Liu does not teach:
	1) determining..............based on a location of the vehicle.
	Use of systems which determine third party authorization to temporarily access at least a portion of a vehicle, based on a location of the vehicle is well known.  In related art, McGinn et al(McGinn) teaches a vehicle activity module, which allows authorized access to vehicles(see: sec[0104]), and wherein the determination includes utilization of an interface program, which allows access to vehicles based on location where a vehicle matching an input description of the authorized user is identified(see: McGinn, sec[0126]).
	Since determination of vehicle access based on a location of the vehicle is well known, as taught by McGinn, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the user interface program of McGinn et al, which authorizes access to a vehicle based on location, into the system of Liu, since this would have ensured that vehicles matching a specific location and authorization level, would have been accessed as necessary, as determined by the matching and input description.
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) configuring the vehicle to secure the temporary access comprises activating one or more cameras to monitor the temporary access by the third party to at least the portion of the vehicle is met by the vehicle carried system including information acquisition unit, that includes a face recognition module configured to acquire facial information(see: sec[0052]).
  -- Claim 3 recites subject matter that is met as discussed in claim 1 above, as well as: 
	1) configuring the vehicle to secure the temporary access comprises:
		i) activating one or more cameras to capture an image during the temporary access by the third party to at least the portion of the vehicle is met by the facial recognition module activated to acquire facial information(see: sec[o050]);
		ii) transmitting the image to a device associated with the authorized operator is met by the transmission unit transmitting facial information to the owner of the vehicle via a mobile terminal(see: see: sec[0053]).
  -- Claim 4 recites subject matter that is met as discussed in claim 1 above, as well as: 
	1) configuring the vehicle to secure the temporary access comprises:
		i) activating one or more cameras to capture an image during the temporary access by the third party to at least the portion of the vehicle is met by the facial recognition module, of the information acquisition unit, acquiring facial information of a person(see: sec[0050]);
		ii) performing image analysis with respect to the image to validate the third party is met by the facial information being transferred to the matching unit, which matches facial information stored in a storage unit.  And wherein there is an identity match, transmitting the match to the control unit, to control facilities inside the vehicle, according to the determined identity information(see: Liu, sec[0052]);
		iii) wherein providing the temporary access comprises providing, responsive to validating the third party, the temporary access to at least the portion of the vehicle is met by the control unit controlling the facilities inside the vehicle, according to determined identity information(see: sec[0052]).
  -- Claim 6 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) vehicle includes the one or more cameras is met by the camera unit of the vehicle, configured to take a picture(see: Liu, sec[0006]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of McGinn et al(McGinn) as applied to claim 4 above, and further in view of Serrato(USPGPUB 2017/0053106 A1).
  -- Claim 5 recites subject matter that is met as discussed in claim 4 above, except for:
	1) performing the image analysis comprises:
		i) performing the image analysis with respect to the image to identify a portion of the image that includes a logo associated with the third party;
		ii) comparing the portion of the image to a reference image associated with the logo;
		iii) validating, based on the comparison, the third party.
	Although Liu does not specifically teach identifying a portion of the image that includes a logo associated with the third party, Liu does state that the camera unit is configured to take pictures of human body characteristic information, and store that information in the matching unit(see: sec[ooo06]).  This implies that any identifiable information as desired, that would have been photographed, would have been eligible to be included in the matching information.
	Use of systems which perform image analysis to identify logos associated with a third party, and compare portions of the image to a reference image associated with a logo for validation purposes is well known.  In related art, Serrato teaches a system for confirming access for a user, wherein an identity badge worn by a user includes a symbol/icon(206) information is compared by an database/processing device(502), which receives image data from camera(404) image analysis system, and stores information in a database, so that image data received by the camera, is compared with information stored at the database, so as to determine access authorization by the person with the badge(see: Serrato, secs[0029; 0032; 0035]).
	Since Liu already teaches utilizing camera images to matching image information, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the database processing of Serrato, into the system of Liu, since this would have provided a highly accurate means of matching personalized identity information so as to better authenticate users of the vehicle.
Claims 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of McGinn et al(McGinn) and Penilla et al(USPat 9,171,268).
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above as well as:
	1) the control system configured to control one or more aspects of a vehicle associated with an authorized operator is met by the control unit causing control of various aspects of the vehicle(see: Liu, sec[0031]);
	- Liu does not teach:
	1) at least one processor;
	2) the control system comprising:
		i) a memory comprising instructions that, when executed by the at least one processor, cause the at least one processor to:
			a) determine, from a device operated by the authorized operator remotely from the vehicle and based on a location of the vehicle, that a third party is authorized to temporarily access at least a portion of the vehicle;
			b) configure, responsive to determining that the third party is authorized to temporarily access at least the portion of the vehicle, the vehicle to secure the temporary access by the third party to at least the portion of the vehicle;
			c) provide, responsive to securing the temporary access, and to the third party, the temporary access to at least the portion of the vehicle.
	Although Liu does not specifically teach the use of a processor, Liu does imply that some form of processing means is utilized in the matching and control unit, because Liu states that the control unit may be implemented by software(see: sec[o0028]), which would thereby require some form of computer or processing means.  Use of processors for collecting information and controlling functions in a vehicle authorization system is well known.
	Use of systems which determine third party authorization to temporarily access at least a portion of a vehicle, based on a location of the vehicle is well known.  In related art, McGinn et al(McGinn) teaches a vehicle activity module, which allows authorized access to vehicles(see: sec[0104]), and wherein the determination includes utilization of an interface program, which allows access to vehicles based on location where a vehicle matching an input description of the authorized user is identified(see: McGinn, sec[0126]).
	Since determination of vehicle access based on a location of the vehicle is well known, as taught by McGinn, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the user interface program of McGinn et al, which authorizes access to a vehicle based on location, into the system of Liu, since this would have ensured that vehicles matching a specific location and authorization level, would have been accessed as necessary, as determined by the matching and input description.
	Furthermore, in related art, Penilla et al teaches a vehicle access authorization system, which utilizes an on board computer, with stored computer readable programs, and including memory(1912) and onboard computer(1906), including central processing unit(1914), that allow the vehicle to operate and process control functions based on access and functioning rules stored in the memory(1912) of the system(see: Penilla, column 23, lines 12-30).
	Since the use of processors for controlling vehicle functions based off of receiving authorization is well known, as taught by Penilla, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the on board computer(1906), and memory(1912) of Penilla, into the control unit and storage unit of Liu, since Liu already suggests utilizing a software based control system, which therefore would have required the use of an adequate processor to enact the instruction of the software, that would have been stored in the storage unit. 
  -- Claim 8 recites subject matter that is met as discussed in claim 7 above as well as:
	1) the at least one processor is configured to activate one or more cameras to monitor the temporary access by the third party to at least the portion of the vehicle would have been met by the control unit of Liu, as discussed in claim 1 above, upon incorporation of the on board computer CPU(1906) of Penilla into the control unit of Liu.
  -- Claim 9 recites subject matter that is met as discussed in claim 7 above as well as:
	1) the at least one processor is configured to:
		i) activate one or more cameras to capture an image during the temporary access by the third party to at least the portion of the vehicle; and transmit the image to a device associated with the authorized operator would have been met upon incorporation of the on board computer(1906) of Penilla into the system of Liu, since Liu already teaches that the face recognition is activated based on the image information being transmitted to the vehicle owner by the transmission unit, as discussed in claim 1 above.  Furthermore, it would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to cause the control unit to control the camera unit to take pictures(see: Liu, sec[o0043]), since the camera unit would have needed some signal from a control device to activate operation and take pictures when the matching unit failed to match human body characteristic information.
  -- Claim 10 recites subject matter that is met as discussed in claim 7 above as well as:
	1) the at least one processor is configured to:
		i) activate one or more cameras to capture an image during the temporary access by the third party to at least the portion of the vehicle;
		ii) perform image analysis with respect to the image to validate the third party, and
		iii) provide, responsive to validating the third party, the temporary access to at least the portion of the vehicle would have been met, upon incorporation of the on board computer, including processor of Penilla, into the system of Liu, as discussed above, since Penilla teaches that the on board computer, controls various vehicle functions based on instructions from the stored computer programs, and wherein activating cameras so as to capture images, as well as performing image analysis, and providing access would have been functions included in the on board computer of Penilla, that would have been transferred into the system of Liu, so as to allow temporary access to vehicle functions, as desired. 
  -- Claim 11 recites subject matter that is met as discussed in claims 4 and 10 above. 
  -- Claim 12 recites subject matter that is met as discussed in claim 11 above as well as:
	1) the vehicle includes the one or more cameras is met by the camera of Liu(see: Liu, sec[0006]). 
  -- Claim 13 recites subject matter that is met as discussed in claim 11 above, except for: 
	1) the one or more cameras include a backup camera configured to capture images directed to a rear of the vehicle. 	Although not taught by Liu, use of backup camera for vehicle is well known.  Penilla taches a vehicle camera system which utilizes multiple cameras, including rear camera(410)(see: Penilla, figure 10).  Since the use of backup cameras for providing a comprehensive view of vehicle surroundings is well known, as taught by Penilla, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the camera(410) of Penilla, into the system of Liu, since this would have provided a further level of surveillance and monitoring, thereby enhancing the safety of the system and vehicle.
  -- Claim 14 recites subject matter that is met as discussed in claim 7 above, except for:
	1) the at least one processor is further configured to:
		i) receive, after providing the temporary access, a command originated by the third party to unlock at least the portion of the vehicle;
		ii) unlock, in response to the command, at least the portion of the vehicle.
	Penilla teaches the use of cloud service(120), which store system operation and identification information, and as well, allow access to unlocking vehicles, based on user profiles, and other information(see: Penilla, column 17, lines 33 et seq; column 18, lines 1-17).
	Since the use of third party systems which provide commands to remotely unlock vehicles is well known, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the cloud services(120) of Penilla, into the system of Liu, since this would have provided a backup monitoring and control system, to help verify authorized users, and as well, to allow access to the controlled vehicle. 
  -- Claim 15 recites subject matter that is met as discussed in claim 7 above.
	As well, with regards to the claimed:
	1) the at least one processor is further configured to:
		i) receive, after providing the temporary access, a command originated by the third party to unlock at least the portion of the vehicle;
		ii) unlock at least the portion of the vehicle;
		iii) determine that at least the portion of the vehicle that is unlocked has been opened and then closed;
		iv) lock, responsive to determining that at least the portion of the vehicle has been opened and closed, at least the portion of the vehicle;

	these limitations would have been met.  As discussed in claim 14 above, upon incorporation of the cloud based services of Penilla into the system of Liu, this would have enhanced the monitoring and control of the vehicle, by allowing a remote monitoring base to backup the onsite control system.  Penilla teaches a cloud based service(120), which performs administrator functions when necessary, so as to control vehicle functions when conditions or events warrant them.  Penilla teaches that the administrators decide which settings are locked for specific users, and therefore, would have inherently monitored vehicle systems and access, including locking an unlocking doors, based on authorized access(see: column 28, lines 50-62).
  -- Claim 16 recites subject matter that is met as discussed in claim 15 above as well as:
	1) the at least one processor is configured to unlock only a specific portion of the vehicle would have been inherent, since the cloud service would have included control of various vehicle functions, including door locks or other access to vehicle systems.  Therefore, it would have been inherent that the system would have been capable of locking or unlocking selective doors or other access points.
  -- Claim 17 recites subject matter that is met as discussed in claim 15 above as well as:
	1) the at least one processor is configured to lock, responsive to determining that at least the portion of the vehicle has been opened and closed, only the at least the portion of the vehicle would have been met, since the current status of all vehicle functions and systems would have been controlled by the on board computer(1906) of Penilla.  Therefore, it would have been inherent that the computer would have been aware of all systems status, including opening and closing of all doors and locks in the vehicle.
  -- Claim 18 recites subject matter that is met as discussed in claim 7 above as well as:
	1) the at least the portion of the vehicle comprises one or more of a hood, a glove compartment access panel, a door, a trunk, a boot, and a fuel delivery access panel is met by the vehicle doors, which are controlled to be opened(see: Penilla, column 17, lines 47- 54).
  -- Claim 19 recites subject matter that is met as discussed in claim 7 above as well as:
	1) the at least one processor is configured to determine, from the device operated by the authorized operator via an intermediate system to which the vehicle is communicatively coupled, that the third party is authorized to temporarily access at least the portion of the vehicle is met by the user of the vehicle, having a user interface, that is paired to a specific vehicle, and a profile(160) set up by cloud services and the car database(116/115), which allows access to vehicles based on user settings, predefined rules and restrictions for vehicle access based on predefined rules based on the profile(see: Penilla, column 17, lines 24- 63).
  -- Claim 20 recites a computer readable storage medium comprising instructions, that substantially corresponds to the system of claim 7, and therefore, is met for the reasons as stated in the rejection of claim 7 above.
	As well:
	1) the computer-readable storage medium comprising instructions is met by the computer readable media which is saved in storage(see: Penilla, column 30, lines 1-13).
REMARKS:
Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
APPLICANT’S ARGUMENTS:
	1) “For example, Liu in view of McGuinn does not disclose or suggest “determining, by a control system configured to control one or more aspects of a vehicle associated with an authorized operator of the vehicle……….Accordingly, Liu in view of McGuinn does not disclose or suggest “determining, by a control system configured to control one or more aspects of a vehicle associated with an authorized operator of the vehicle, from a device operated by the authorized operator remotely from the vehicle, and based on a location of the vehicle, that a third party is authorized to temporarily access at least a portion of the vehicle,” as recited in claim 1.”
	Applicant is arguing that the prior art to Lui in view of McGuinn does not read on the claimed subject matter, whether taken alone, or in combination.  In particular, the applicant argues that neither reference teaches that a third party is authorized to temporarily access at least a portion of the vehicle, based on a location of the vehicle.
	As discussed in McGuinn, it is recited in sec[0126] that “a user interface program is configured to receive input from a user, such as a vehicle description, such that a report is generated which identifies a location where a vehicle matching the input description may be found.  This satisfies the limitation of “based on a location of the vehicle”.  The location of the vehicle is a factor as to whether a user will be provided access to the vehicle, since access will only be allowed once a location of a matching vehicle is identified.  Applicant’s claimed subject matter do not go in to great detail as to how the location of the vehicle, plays a part in the determination as to third party access.  Therefore, McGuinn meets the claimed limitation, since the location is a factor in determining a vehicle that meets the description, as described in McGuinn.
	In view of this, applicant’s arguments are not deemed persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687